DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0038], lines 3-4: “a filter interposed between a light source and a scanning mirror on the receive side of the LIDAR system” appears instead of, perhaps, “a filter interposed between a light sensor and a scanning mirror on the receive side of the LIDAR system” 
Paragraph [0040], line 7: “filed” appears instead of “field” 
Paragraph [0042], lines 4-5: “an array of light sensors such as a pixelated light source” appears instead of “an array of light sensors such as a pixelated light sensor” 
Paragraph [0047], line 2: “reflects of” appears instead of “reflects off” 
Paragraph [0050], line 9: “time of flights” appears instead of “times of flight” 
Paragraph [0054], line 3: “pixelated light source” appears 
Paragraph [0055], line 3: “sensors 202 e.g. of the kind described in connection with Figure 5 and” appears instead of “sensors 202, e.g., of the kind described in connection with Figure 5, and”
[0061]: the calculation is incorrect, since by definition (“Assuming L2 = L – maximum target distance and L1 = 0 – minimum target distance … “), L2 - L is less than or equal to L1 (maximum is greater than or equal to minimum), so the result of L2 – L1 is less than or equal to L (and equal only if maximum = minimum), thus eq. (2) at least is incorrect; Applicant is advised to check eqs. (3)-(5) for correctness as well 
Paragraph [0061, lines 3-4: the sentence “Different … oscillates” is ungrammatical; “different” is an adjective – what noun in the sentence does it modify?
 Paragraph [0063], lines 3-4: “pixelated light source” appears 
Paragraph [0065], line 4: “pixelated light source” appears
Paragraph [0065], lines 7-8: “pixelated light source” appears. 
Appropriate correction is required.

Claim Objections
Claims 1 and 15 are objected to because of the following informalities: 
Claim 1, line 8: “rotation,” appears instead of “rotation, and” 
Claim 15, line 7: “axis,” appears instead of “axis, and”. 
Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-12 and 15-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 9 recites ”wherein the sensitivity of the input area of the light detector increases as a function of the square of target distance from the LIDAR system”.  There is no apparent connection between the target distance from the LIDAR system, and where an image of that target will appear in the image plane of the LIDAR apparatus, particularly a scanning LIDAR apparatus.  The specification does not provide any clue as to how this apparent connection is realized, especially since the apparatus can scan.  Thus this feature appears to lack sufficient written description, and consequently the applicant fails to satisfy the written description requirement for claim 9; the same is true for claims 10-12.
Claim 15 recites “wherein the gradient optical filter has a non-uniform sensitivity response along a first direction”.  A filter is not a sensor, so a filter would not have a sensitivity, and the application does not disclose how a filter would have a sensitivity.  Consequently, the inventor does not appear to have po\\possession of the claimed invention, and thus the application fails to satisfy the written description requirement for claim 15; the same is true for claims 16-21 that depend from claim 15. 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13 and 15-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “wherein the light detector is configured to output generally constant power over the range of angles of rotation for which the light sensor is configured to detect reflected light pulses from the first scanning mirror.”  Use of the limitation “to output generally constant p[power” renders the claim indefinite, since it is not clear what it takes to practice, or to infringe, the claimed invention. 
Claim 15 recites “wherein the gradient optical filter has a non-uniform sensitivity response along a first direction”.  A filter is not a sensor, so a filter would not have a sensitivity, and the application does not disclose how a filter would have a sensitivity.  This defect renders the claim indefinite, since it is not clear how one would practice the invention; the same is true for claims 16-21 that depend from claim 15. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eshel et al. (US 10,317,534). 
As to claim 1, Eshel discloses a light detection and ranging (LIDAR) system (Abstract), comprising: 
a light detector including a first scanning mirror and a light sensor aligned with the first scanning mirror (FIG. 2A, reference numbers 114B, 116), 
wherein the first scanning mirror is configured to rotate about a first axis and to reflect incident light pulses toward the light sensor at different angles of rotation with respect to the first axis (FIG. 2A, reference number 114B), 
wherein the light sensor is configured to detect reflected light pulses from the first scanning mirror over a range of the angles of rotation (FIG. 2A, reference numbers 114B, 116), 
wherein an input area of the light detector has a non-uniform sensitivity response along a first direction (col. 2, line 60 to col. 3, line 3). 
As to claim 7, Eshel further discloses that the light detector comprises an avalanche photodiode array (col. 17, lines 1-5), and wherein individual pixels or groups of pixels of the avalanche photodiode array have different sensitivities (col. 2, line 60 to col. 3, line 3). 
As to claim 22, Eshel discloses a method of operating a light detection and ranging (LIDAR) system having a light detector that includes a first scanning mirror and a light sensor aligned with the first scanning mirror, an input area of the light detector having a non-uniform sensitivity response along a first direction (Abstract; FIG. 2A, reference numbers 114B, 116; col. 2, lines 9-11; col. 2, line 60 to col. 3, line 3), the method comprising: 
rotating the first scanning mirror about a first axis to reflect incident light pulses toward the light sensor at different angles of rotation with respect to the first axis, wherein at a first angle of rotation the first scanning mirror reflects a first light pulse transmitted by a transmit scanner of the LIDAR system in a first transmit direction and reflected by an object at a first distance from the LIDAR system toward a first region of the input area of the light detector, and wherein at a second angle of rotation the first scanning mirror reflects a second light pulse transmitted by the transmit scanner in the first transmit direction and reflected by an object at a second distance from the LIDAR system toward a second region of the input area of the light detector, wherein the first and second regions of the input area of the light detector have different sensitivity responses (FIG. 2A, reference numbers 114B, 116; col. 2, line 60 to col. 3, line 3); and 
detecting reflected light pulses from the first scanning mirror at the light sensor over a range of the angles of rotation (col. 11, lines 39-46). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 6, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Eshel in view of Lundquist (US 2018/0275275). 
As to claim 2, Eshel teaches the LIDAR system of claim 1 as discussed above.  However, Eshel does not teach that the light detector comprises an array of light sensors and a gradient optical filter interposed between the array of light sensors and the first scanning mirror, and wherein the gradient optical filter has a non-uniform filter characteristic along the first direction.  Lundquist teaches a gradient filter between a mirror and a detector, with a radially dependent transmission gradient (paragraph [0038]), and therefore suggests that the light detector comprises an array of light sensors and a gradient optical filter interposed between the array of light sensors and the first scanning mirror, and wherein the gradient optical filter has a non-uniform filter characteristic along the first direction.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the LIDAR system of claim 1 as taught by Eshel, in combination with the light detector comprising an array of light sensors and a gradient optical filter interposed between the array of light sensors and the first scanning mirror, and wherein the gradient optical filter has a non-uniform filter characteristic along the first direction as suggested by Lundquist, since such combination better enables reducing strong returns from near objects so that gain can be applied to better detect more distant objects. 
As to claim 4, Eshel as modified by Lundquist teaches the LIDAR system of claim 2 as just discussed.  However, Eshel does not teach that the sensitivity of the gradient optical filter monotonically increases with increasing distance from a central part of the gradient optical filter, and that the central part of the gradient optical filter is aligned with a central part of the array of light sensors.  Lundquist teaches a gradient filter between a mirror and a detector, with a radially dependent transmission gradient, with the illumination displacement from a central location in the plane of the detector proportional to the range of a scatterer (paragraphs [0036], [0038]), and therefore suggests that the sensitivity of the gradient optical filter monotonically increases with increasing distance from a central part of the gradient optical filter, and that the central part of the gradient optical filter is aligned with a central part of the array of light sensors.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the LIDAR system of claim 2 as taught by Eshel as modified by Lundquist, in combination with the sensitivity of the gradient optical filter monotonically increasing with increasing distance from a central part of the gradient optical filter, and the central part of the gradient optical filter being aligned with a central part of the array of light sensors as suggested by Lundquist, since such combination provides an appropriate level of detected signal for near range scatterers. 
As to claim 6, Eshel teaches the LIDAR system of claim 1 as discussed above.  However, Eshel does not teach that the light detector comprises an array of light sensors, and wherein each light sensor of the array of light sensors comprises an input area having a non-uniform sensitivity response along the first direction.  Lundquist teaches a gradient filter between a mirror and a detector, with a radially dependent transmission gradient, with an array of sensors each having finite area (paragraphs [0038], [0047], each sensor in the array can be considered as sensing a volume, hence has a non-zero area), and therefore suggests that the light detector comprises an array of light sensors, and wherein each light sensor of the array of light sensors comprises an input area having a non-uniform sensitivity response along the first direction (since non-zero area means a monotonic function changes its value across the area, at least on one dimension).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the LIDAR system of claim 1 as taught by Eshel, in combination with that the light detector comprises an array of light sensors, and wherein each light sensor of the array of light sensors comprises an input area having a non-uniform sensitivity response along the first direction as suggested by Lundquist, since such combination provides an appropriate level of detected signal for near range scatterers. 
As to claim 14, Eshel teaches the LIDAR system of claim 1 as discussed above.  However, Eshel does not teach that the LIDAR system is a coaxial LIDAR system.  Lundquist teaches transmit and receive optical paths that have at least a portion of their optical paths in common (FIG. 1), and therefore suggests that the LIDAR system is a coaxial LIDAR system (per the explanation of “coaxial” in the specification, paragraph [0043], only a portion of the optical path need be common to be “coaxial” as used by the specification).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the LIDAR system of claim 1 as taught by Eshel, in combination with the LIDAR system being a coaxial LIDAR system as suggested by Lundquist, since such combination enables economizing on space in the device that would otherwise be used for two completely separate and independent optical paths for transmission and reception. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Eshel in view of Lundquist, and further in view of Nakajima et al. (US 2008/0316628). 
As to claim 3, Eshel as modified by Lundquist teaches the LIDAR system of claim 2 as discussed above.  However, Eshel does not teach that the gradient optical filter comprises a metal film deposited on a surface of the array of light sensors facing the first scanning mirror.  Nakajima teaches metal film gradation layer deposition with superior light absorption characteristics and an absorption gradient (Abstract; paragraphs [0001], [0002]), and therefore suggests that the gradient optical filter comprises a metal film deposited on a surface of the array of light sensors facing the first scanning mirror.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the LIDAR system of claim 2 as taught by Eshel as modified by Lundquist, in combination with the gradient optical filter comprising a metal film deposited on a surface of the array of light sensors facing the first scanning mirror as suggested by Nakajima, since such combination enables improvement in image quality. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Eshel in view of Lundquist, and further in view of Pacala et al. (US 2018/0329065). 
As to claim 5, Eshel as modified by Lundquist teaches the LIDAR system of claim 2 as discussed above.  However, Lundquist does not teach that the first scanning mirror is a one-dimensional or two-dimensional MEMS mirror configured to rotate about a single axis.  
Pacala teaches a LIDAR scanning system scanning by oscillating between an angle that is less than 360 degrees over a field of view having an area, and the scanning system having a MEMS mirror (paragraphs [0085]-[0087]), and therefore suggests that the first scanning mirror is a one-dimensional or two-dimensional MEMS mirror configured to rotate about a single axis.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the LIDAR system of claim 2 as taught by Eshel as modified by Lundquist, in combination with the first scanning mirror being a one-dimensional or two-dimensional MEMS mirror configured to rotate about a single axis as suggested by Pacala, since such combination provides an implementation of an optical system with reduced space and power requirements. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Eshel in view of Pacala. 
As to claim 8, Eshel teaches the LIDAR system of claim 1 as discussed above.  Eshel further teaches that the light detector comprises an array of light sensors.  However, Eshel does not teach that the light detector comprises an interference filter interposed between the array of light sensors and the first scanning mirror, and wherein the interference filter has a non-uniform filter characteristic along the first direction.  Pacala teaches an optical receiver with an interference filter interposed between an optical system and the optical sensors, the filter characteristics being graduated (paragraphs [0003], [0013], [0014], [0017], [0067]) in a LIDAR scanning system having MEMS mirrors (paragraphs [0085]-[0087]), and therefore suggests that the light detector comprises an interference filter interposed between the array of light sensors and the first scanning mirror, and that the interference filter has a non-uniform filter characteristic along the first direction.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the LIDAR system of claim 1 as taught by Eshel, including the light detector comprising an array of light sensors, in combination with the light detector comprising an interference filter interposed between the array of light sensors and the first scanning mirror, and the interference filter having a non-uniform filter characteristic along the first direction as suggested by Pacala, since such combination better enables blocking unwanted radiation from reaching the array of sensors. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L MURPHY/Primary Examiner, Art Unit 3645